       Case 4:21-cv-01418-KAW Document 10 Filed 03/01/21 Page 1 of 3



 1   Susan D. Fahringer, Bar No. 162978
     SFahringer@perkinscoie.com
 2   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application pending)
 3   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 5   Telephone: 206.359.8000
     Facsimile: 206.359.9000
 6
     Gabriella Gallego, Bar No. 324226
 7   GGallego@perkinscoie.com
     PERKINS COIE LLP
 8   3150 Porter Drive
     Palo Alto, CA 94304-1212
 9   Telephone: 650.838.4300
     Facsimile: 650.838.4350
10

11   Attorneys for Defendant
     Thomson Reuters Corporation
12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16

17   CAT BROOKS and RASHEED                           Case No. 4:21-cv-1418-KAW
     SHABAZZ, individually and on behalf of
18   all others similarly situated,                   PROOF OF SERVICE
19                         Plaintiffs,
20          v.
21   THOMSON REUTERS CORPORATION,
22                         Defendant.
23

24
            I, Nikki DyFoon, declare:
25
            I am a citizen of the United States and employed in Santa Clara County, California. I am
26
     over the age of eighteen years and not a party to the within-entitled action. My business address
27

28
     Case No. 4:21-cv-1418-KAW                                                            Proof of Service
       Case 4:21-cv-01418-KAW Document 10 Filed 03/01/21 Page 2 of 3



 1   is 3150 Porter Drive, Palo Alto, California 94304-1212. March 1, 2021 served a copy of the

 2   within document(s):

 3                 Notice Of A Lawsuit And Request To Waive Service Of A
                   Summons (AO 398)
 4
                   Waiver of the Service of Summons (AO 399)
 5
                   United States District Court Northern District of California
 6                 ECF Registration Information
 7                 Notice of Assignment of Case to a United States Magistrate
                   Judge for Trial
 8
                   Magistrate Judge Westmore's Standing Order
 9
                   Magistrate Judge Westmore's Settlement Conference Standing
10                 Order
11                 Magistrate Judge Westmore's Procedures for Telephonic
                   Appearances
12
                   Magistrate Judge Westmore's Trial Exhibit Tag Sample
13
                   Standing Order For All Judges Of The Northern District Of
14                 California
15

16

17               by transmitting via facsimile the document(s) listed above to the fax number(s) set
                   forth below on this date before 5:00 p.m.
18

19
                 by placing the document(s) listed above in a sealed envelope with postage thereon
                   fully prepaid, the United States mail at Palo Alto, California addressed as set forth
                   below.
20

21               by placing the document(s) listed above in a sealed Federal Express envelope and
                   affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
                   Express agent for delivery.
22

23               by personally delivering the document(s) listed above to the person(s) at the
                   address(es) set forth below.
24

25
                 by transmitting via my electronic service address (ndyfoon@perkinscoie.com) the
                   document(s) listed above to the person(s) at the e-mail address(es) set forth below.

26

27

28
     Case No. 4:21-cv-1418-KAW                      -2-                                   Proof of Service
       Case 4:21-cv-01418-KAW Document 10 Filed 03/01/21 Page 3 of 3



 1        Eric H. Gibbs                                     Jennifer D. Bennett
          Andrew M. Mura                                    Neil K. Sawhney
 2        Amanda M. Karl                                    GUPTA WESSLER PLLC
 3        Jeffrey B. Kosbie                                 100 Pine Street, Suite 1250
          Gibbs Law Group                                   San Francisco, CA 94111
 4        505 14th Street, Suite 1110                       (415) 573-0336
          Oakland, CA 94612                                 jennifer@guptawessler.com
 5        Telephone: (510) 350-9700                         neil@guptawessler.com
          Fax: (510) 350-9701
 6        ehg@classlawgroup.com                             Attorneys for Plaintiffs
 7        amm@classlawgroup.com
          amk@classlawgroup.com
 8        jbk@classlawgroup.com

 9        Attorneys for Plaintiffs
10        Benjamin Elga (pro hac vice forthcoming)          Albert Fox Cahn (pro hac vice forthcoming)
          Alice Buttrick (pro hac vice forthcoming)         SURVEILLANCE TECHNOLOGY
11        JUSTICE CATALYST LAW INC.                         OVERSIGHT PROJECT
          81 Prospect St., 7th Floor                        40 Rector Street, 9th Floor
12        Brooklyn, NY 11201                                New York, NY 10006
13        (518) 732-6703                                    albert@stopspying.org
          belga@justicecatalyst.org
14        abuttrick@justicecatalyst.org                     Attorneys for Plaintiffs

15        Attorneys for Plaintiffs
16           I declare under penalty of perjury under the laws of the State of California that the above
17   is true and correct.
18           Executed on March 1, 2021, at Palo Alto, California.
19

20
                                                                        Nikki DyFoon
21

22

23

24

25

26

27

28
     Case No. 4:21-cv-1418-KAW                        -3-                                  Proof of Service
